 


109 HR 4771 IH: Great Lakes Invasive Species Control Act
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4771 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Mr. Kirk (for himself, Mr. Reynolds, Mr. McHugh, Mr. Emanuel, Mrs. Miller of Michigan, Mr. Case, Mr. Ehlers, Ms. Slaughter, Mr. Miller of Florida, Ms. McCollum of Minnesota, Mr. Kline, Mrs. Biggert, Mr. Evans, Mrs. Johnson of Connecticut, Ms. Schakowsky, Mr. Grijalva, Mr. Schwarz of Michigan, and Ms. Bean) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 to require application to all vessels equipped with ballast water tanks, including vessels that are not carrying ballast water, the requirement to carry out exchange of ballast water or alternative ballast water management methods prior to entry into any port within the Great Lakes, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Great Lakes Invasive Species Control Act. 
2. Application to all vessels of requirement to carry out exchange of ballast water or alternative ballast water management methods 
(a)RequirementSection 1101(b)(2)(B) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711(b)(2)(B)) is amended in the matter preceding clause (i), by striking a vessel and inserting a vessel, including a vessel that is not carrying ballast water,.  
(b)Deadline for regulationsThe Secretary of the department in which the Coast Guard is operating shall issue and begin implementing regulations in accordance with the amendment made by subsection (a) by not later than 180 days after the date of the enactment of this Act. 
3.Study of effectiveness of alternate ballast water management methods 
(a)In generalThe Secretary of the department in which the Coast Guard is operating shall conduct, in consultation with the Under Secretary of Commerce for Oceans and Atmosphere, a scientifically-based study or studies of the effectiveness, feasibility of application, and environmental soundness of ballast water tank treatment methods, other than ballast water exchange, in reducing the threat of invasive species to the Great Lakes. 
(b)ReportNot later than 1 year after the date funds are available to carry out this section, and annually thereafter for the subsequent 2 years, the Secretary shall report to the Congress the findings, conclusions, and recommendations of the study under this section. 
 
